DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 9, and 11-14 are currently pending and have been considered below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6, 9, and 11-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 11 do not positively claim “a pair of opposed levers,” but claims 1 and 11 each recites a “pair of opposed levers” in a functional limitation directed to the spring assembly (claim 1 at lines 5 and 20; claim 11 at line 5) (note: dependent claim 12 also recites “said pair of opposed levers” in a functional limitation directed to the spring assembly at line 7). The preambles of claims 1 and 11, however, use the transitional phrase “consisting of,” and thus each claim excludes additional, related elements that are not specified in the claim. It is unclear whether or not claims 1 and 11 are intended to encompass “a pair of opposed levers.” 
Also, claim 6 recites the limitation "said link" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends on claim 1, and claim 1 was amended to no longer recite a link (see claim amendments filed September 9, 2021). Thus, claim 6 is further rejected under 35 U.S.C. 112(b).
Also, claim 9 recites “wherein said first and second locking arms each have an integrated locking dog at one end thereof respectively.” Claim 9 depends on claim 1, which has been amended to recite “wherein said second locking member includes an upper locking finger and a straight bearing end surface… wherein said second locking member comprises a pair of locking arms.” It appears, based on applicant’s disclosure, that “an integrated locking dog” recited in claim 9 is directed to the same exact structure as “an upper locking finger and a straight bearing end surface” recited in claim 1 (see applicant’s specification at pg. 9, second full paragraph; see also applicant’s FIG. 6). Thus, because one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter, claim 9 is further rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC §§ 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 6, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 1,191,909 to Phillips (“Phillips”).
Regarding claim 1, Phillips discloses an animal trapping apparatus consisting of a frame (1-6, 27-29) and a pair of complementary jaws (18) rotatably mounted on said frame; at least one spring assembly (21-23) on said frame for cooperating with a pair of opposed levers for urging said complementary jaws toward each other from a first open position to a second closed or animal foot-holding restraining position (pg. 1 lines 101-112; pg. 2 lines 16-42; FIGS. 3-5); a foot pan (26) movably mounted on said frame; and a trigger assembly (13-15, 24-25 and 7-12, 16-17, 19-20) located on said frame axially below said movably mounted foot pan, said foot pan having a top surface and a bottom surface, said trigger assembly including a first portion (13-15, 24-25) engageable with said bottom surface of said foot pan and a second portion (7-12, 16-17, 19-20) releasably engageable with said first portion and being effective to restrain said complimentary jaws in said first open position when in engagement with said first portion (pg. 1 lines 69-89; pg. 2 lines 16-42) wherein said first portion (13-15, 24-25) of said trigger assembly is responsive to downward movement of said foot pan on said frame when an animal steps on said foot pan to cause said first portion to release engagement with said second portion (pg. 2 lines 26-42) whereby said at least one spring assembly (21) causes said pair of opposed levers to urge said complementary jaws toward each other from said first open position to said second closed or animal foot-holding restraining position (pg. 2 lines 35-42), wherein said first portion (13-15, 24-25) of said trigger assembly includes a first locking member (13) operatively coupled to said bottom of said foot pan (pg. 1 lines 69-89; pg. 2 lines 16-42; FIG. 3), and wherein said trigger assembly second portion (7-12, 16-17, 19-20) includes a second locking member (10-12) coupled to said pair of complimentary jaws; wherein said second locking member (10-12) includes an upper locking finger (10) and a straight bearing end surface (11) inwardly recessed adjacent said upper locking finger that, in combination, receive a respective jaw (18) in a nested 
Claim 1 does not positively claim “a pair of opposed levers,” but instead it mentions a pair of opposed levers in a functional limitation directed to the spring assembly. The spring assembly of Phillips is clearly capable of operating with a pair of opposed levers in the manner recited in claim 1. In other words, the spring assembly of Phillips is capable of cooperating with a pair of opposed levers (rather than with one lever) for urging the jaws towards each other. Nevertheless, in case one argues that claim 1 does positively claim a pair of opposed levers, Phillips discloses one lever (19-20) and does not explicitly teach a pair of opposed levers. It is well settled, however, that where the only difference between the prior art and claimed invention 
Regarding claim 6, Phillips discloses wherein said link (25) has a recess for constraining movement of said pan in a vertical direction relative to said pivot axis (FIG. 3, showing recess defined by left and right members (25), which serves to constrain movement of the pan in the vertical direction relative to the pivot axis). 
Regarding claim 9, Phillips discloses wherein said pair of locking arms (12) comprises first and second locking arms disposed opposite to each other (FIG. 3), and wherein said first and second locking arms each have an integrated locking dog (10, 11) at one end thereof respectively (FIG. 3), and wherein each said integrated locking dog is adapted to engage a different one of said jaws comprising said complimentary pair of jaws (pg. 1 lines 69-89; pg. 2 lines 23-42) 
Regarding claim 11, Phillips discloses an animal trapping apparatus consisting of a frame (1-6, 27-29) and a pair of complementary jaws (18) rotatably mounted on said frame; at least one spring assembly (21-23) on said frame for cooperating with a pair of opposed levers for urging said complementary jaws toward each other from a first open position to a second closed or animal foot-holding restraining position (pg. 1 lines 101-112; pg. 2 lines 16-42; FIGS. 3-5); a foot pan (26) movably mounted on said frame, said foot pan having a top surface and a bottom surface (FIG. 3); a trigger assembly (13-15, 24-25 and 7-12, 16-17, 19-20) located on said frame 
Claim 11 does not positively claim “a pair of opposed levers,” but instead it mentions a pair of opposed levers in a functional limitation directed to the spring assembly. The spring assembly of Phillips is clearly capable of operating with a pair of opposed levers in the manner recited in claim 1. In other words, the spring assembly of Phillips is capable of cooperating with 
Regarding claim 12, Phillips discloses wherein said first portion (13-15, 24-25) of said trigger assembly is responsive to downward movement of said foot pan on said frame when an animal steps on said foot pan to cause said first portion to release engagement with said second portion (pg. 1 lines 69-89; pg. 2 lines 16-42; FIG. 3), whereby said at least one spring assembly (21-23) causes said pair of opposed levers to urge said complementary jaws toward each other from said first open position to said second closed or animal foot- holding restraining position (pg. 1 lines 69-89; pg. 2 lines 16-42; FIG. 3), said first portion of said trigger assembly includes a first locking member (13) operatively coupled to said bottom of said foot pan, and wherein said trigger assembly second portion includes a second locking member (8-12) adapted coupled to said pair of complimentary jaws (pg. 1 lines 69-89; pg. 2 lines 16-42; FIG. 3).
Regarding claim 13, Phillips discloses wherein said pair of locking arms (12) is pivotally supported on said frame (pg. 1, lines 75-78) and is operatively coupled to said bottom 
Regarding claim 14, Phillips discloses wherein said link (25) has an oblong-shaped recess for constraining movement of said pan in a vertical direction relative to said pivot axis (FIG. 3, showing recess defined by left and right members (25), which serves to constrain movement of the pan in the vertical direction relative to the pivot axis).
Response to Arguments
Applicant’s arguments filed September 9, 2021 have been considered but they are not persuasive.  As discussed above, Phillips discloses and/or teaches each and every element of claims 1, 6, 9, and 11-14. 
Regarding the “consisting of” transitional language that was newly added to independent claims 1 and 11, in light of this amendment, the interpretation of Phillips has been slightly modified. As outlined above, each and every element of Phillips is now used in rejecting the claimed invention. Thus, the trapping apparatus of Phillips does not include any elements other than those that are specified in independent claims 1 and 11. 
Regarding the newly added limitation directed to an upper locking finger and a straight bearing end surface, this limitation is indeed disclosed by Phillips. As discussed above, Phillips discloses wherein said second locking member (10-12) includes an upper locking finger (10) and a straight bearing end surface (11) inwardly recessed adjacent said upper locking finger that, in 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643